The Chancellor
directed the following order to be entered, viz:
Aug. 28, 1822. It is ordered by the Chancellor that if a bill of review be filed on or before the 15th day of October next, and if Alrieh Ryland, the defendant in the *232original cause, make affidavit before the Register of this Court that he is unable, and hath not the means in his power, to pay the money decreed to be paid to Cornelius Dushane and Agnes his wife, in the original decree ; and shall, on or before the 20th day of October next, enter into a bond with security to be approved by the Register of this Court to pay to the said Cornelius Dushane and Agnes his wife the sum of $437.49, decreed in said original cause to be paid to them the said Cornelius Dushane and Agnes his wife, with interest from the 2d of February, 1821, in case the original decree made in this cause shall not be reversed, or to pay so much of such money as shall not by such decree on such bill of review be otherwise ordered or decreed than in such original decree, then that the execution of the original decree shall be suspended and await the event of the said bill of review.
And it is ordered by the Chancellor, that the said Alrich Ryland be discharged from the attachment heretofore issued in this cause, on the payment of the costs and service thereof; and that the complainants, Cornelius Dushane and Agnes his wife, be at liberty to take out an attachment on the original decree in this cause, in case such bill of review be not filed, and affidavit made, and bond with security be given as above ordered, within the times above limited.